PER CURIAM.
Appellant, the United States of America, has tendered a transcript to the Clerk of this Court. Appellee, Geneva E. Hahn, has filed a motion in opposition to the filing of the transcript for the reason that this Court is without jurisdiction, since appellant filed no appeal bond.
An appeal bond must be filed by the United States of America when it takes an appeal from a judgment of one of the courts of this State. United States v. Branson, 147 S.W.2d 286 (Tex.Civ.App.1941, writ ref’d); Southland Life Ins. Co. v. Barrett, 172 S.W.2d 997 (Tex.Civ.App.1943, writ ref’d w. o. m.); United States Dept. of Air Force v. Wilhelm, 555 S.W.2d 498 (Tex.Civ.App.1977, no writ); United States v. Duron, (Tex.Civ.App. El Paso, December 21, 1977) (not yet reported).
By failing to file an appeal bond, appellant did not perfect an appeal. As a result, this Court is without jurisdiction and the Clerk will be ordered not to file the transcript.
Dismissed for Want of Jurisdiction.